836 F.2d 550
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MANDINGO, Mandingo, a/k/a, Orville Qualls, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 87-1227.
United States Court of Appeals, Sixth Circuit.
Dec. 24, 1987.

1
Before BOYCE F. MARTIN, Jr. and RALPH B. GUY, Jr., Circuit Judges, and EDWARD H. JOHNSTONE, District Judge.*

ORDER

2
Petitioner, Mandingo, a pro se federal prisoner, appeals the district court's denial of his motion to vacate his sentence under 28 U.S.C. Sec. 2255.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
As part of a plea bargain agreement, Mandingo pled guilty to two counts of a twenty count indictment.  Specifically, he admitted committing count 18, theft from an employee benefit plan in violation of 18 U.S.C. Sec. 664, and count 20, filing a false income tax return in violation of 26 U.S.C. Sec. 7206(1).  He received concurrent 48 month and 36 month sentences, respectively.  Claiming that dollar amounts were overstated in his presentence investigation report (PSI), Mandingo filed his motion for findings of fact and his motion to vacate his sentence.


4
The district court denied Mandingo's motions because he had waived any challenge to the contents of the PSI report by failing to object during sentencing.


5
Upon review, we conclude that we lack jurisdiction to review the denial of Mandingo's Rule 32(c)(3)(D) motion because the motion was untimely.  Fed.R.App.P. 4(b).  Furthermore, we conclude the district court's disposition of Mandingo's 28 U.S.C. Sec. 2255 motion to vacate was proper for the reasons stated by it in its memorandum and order dated January 14, 1987.  Finally, we note that the arguments raised by Mandingo on appeal are without merit.  Accordingly, we affirm the order of the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Edward H. Johnstone, Chief U.S. District Judge for the Western District of Kentucky, sitting by designation